DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.  It is noted, however, that within said submission, the listing of claims is in error, particularly claim 1.  On line 1, the newly-added word “device” should have been underlined as follows:

1.	(Currently Amended) A display device 

and at the end of line 8, the word “and” should have been added, and struck out, as follows:

encapsulation layer on the organic encapsulation layer; 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application is amended to correct a clear errors (claim 23 does not appear to end with a period).

The application is amended as follows:

BEGINNING OF EXAMINER’S AMENDMENT

Regarding claim 23, please amend the last line as follows: 
partition wall.
END OF EXAMINER’S AMENDMENT

Allowable Subject Matter
Claims 1, 4, 6, 10-12, 16-18 & 23-30 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art is silent regarding a display panel configured as recited in claim 1.  The closest prior art is Choi et al. (US PGPUB 2017/0162637 A1; “Choi” hereinafter) who discloses DISPLAY DEVICE.  Choi, which is commonly owned but qualifies as prior art under 35 U.S.C. 102 (a)(1) due its prior public availability date, discloses a display panel (see figure 1, where Choi depicts display device 1 with pixel array 10 including a plurality of pixels PX, thus a display panel).  Choi further discloses a substrate that includes an opening (see abstract, where Choi teaches the display device includes a substrate defining a through portion passing therethrough, the through portion depicted in figure 2 and labeled “TH”), a display area that surrounds the opening (see figure 2, where Choi depicts display area “DA” surrounding through portion “TH”), a non-display area between the opening and the display area (see figure 2, where Choi depicts circular non-display area “NA1” surrounding through portion “TH”), and a plurality of light-emitting diodes arranged in the display area (see figure 2, where Choi depicts a plurality of pixels “PX” in display area “DA”; see also paragraph 67, where Choi teaches each pixel “PX” includes a pixel circuit and an organic light-emitting diode [OLED] connected to the pixel circuit).
Choi further discloses an encapsulation layer that covers the plurality of light-emitting diodes (see paragraphs 100 & 101, where Choi teaches thin film encapsulation layer 130 above display area “DA” and first non-display area “NA1” to prevent penetration of external oxygen and moisture into pixels PX, thus covering the plurality of pixels “PX”), the encapsulation layer comprising a first inorganic layer, and organic layer on the first inorganic layer, and a second inorganic layer on the organic encapsulation layer (see paragraph 127, where Choi teaches thin film encapsulation layer 130 may entirely cover substrate 100, and may have a structure in which an inorganic layer and an organic layer are alternately stacked; thin film encapsulation layer 130 may a first inorganic layer 131, organic layer 133, and second inorganic layer 135 sequentially stacked).  Choi is silent, however, regarding at least a planarization layer over the encapsulation area in the non-display area.  Choi discloses a planarization layer 109, and teaches (at paragraph 133) that planarization layer 109 covers data lines located in first non-display area “NA1”.  However, at figure 4, planarization layer 109 is depicted below encapsulation area 130 in non-display area “NA1”.  Furthermore, Choi is silent regarding a camera below the substrate.   Thus the claimed invention sufficiently differentiates over Choi.  Claim 11 is similarly situated.  Claim 18 is allowable as Choi is silent regarding a camera below the substrate.  Claim 25 is allowable as Choi is silent regarding a plurality of tips arranged spaced from each other in the non-display area, and is similarly silent regarding a camera below the substrate.  Claim 26 is similarly situated.  Claim 27 is allowable as Choi is silent regarding a plurality of tips arranged spaced from each other in the non-display area.   Claims 28 and 29 are similarly situated.  Claim 30 is allowable as Choi is silent regarding a plurality of tips arranged spaced from each other in the non-display area, and is similarly silent regarding a camera below the substrate.                                                                                                                                                                                   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Supervisory Patent Examiner CHANH NGUYEN who can be reached on (571) 272-7772. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURENCE J LEE/Primary Examiner, Art Unit 2624